Opinion by
Oliver, P. J.
Counsel for the defendant conceded that certain of the articles are properly dutiable under paragraph 1539 (b), as claimed, in view of Abstract 33583 and Rolls Razor v. United States (6 Cust. Ct. 271, C. D. 480). The only evidence before the court was four reports of the Government chemist, from which it was found that the “plaquettes publicite” are composed entirely of urea formaldehyde resin. Since there is no provision for such articles in the tariff act the court held this merchandise dutiable at 20 percent ad valorem under paragraph-1558, as claimed. Bates v. United States (T. D. 47189) followed. On-the record the bouchon capsules and socles were held properly dutiable at 50 cents per pound and 40 percent ad valorem under paragraph 1539 (b), as claimed.